Citation Nr: 0932524	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-24 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 22, 
2004, for the assignment of a 50 percent rating for PTSD.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of brain trauma, to include headaches.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 
1973.  He was a prisoner of war (POW) from July 1967 to March 
1973.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision rendered of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) notes that the Veteran 
initially filed a claim for service connection for PTSD on 
March 22, 2000.  In a September 2000 decision, the RO granted 
his claim and awarded a 30 percent evaluation for PTSD 
effective March, 22, 2000, the date of receipt of his service 
connection claim.  In November 2004, the Veteran filed a 
claim for an increased PTSD evaluation as well as a claim for 
an effective date earlier than March 22, 2000, for his grant 
of service connection for PTSD.  

The RO, by a February 2005 rating action, awarded an 
increased schedular evaluation of 50 percent, effective from 
November 22, 2004, for PTSD, but denied the earlier effective 
date claim.  The Veteran submitted a notice of disagreement 
in March 2005 in which he asserted that he knew of other 
prisoners of war who received disability compensation for 
PTSD upon their return in 1973 and felt that PTSD should be 
recognized as a disability at the time he was captured.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a rating decision which 
established an effective date for a disability becomes final 
(as in the present appeal), an earlier effective date can 
only be established by a request for a revision of that prior 
decision based on clear and unmistakable error (CUE).  In 
essence, the Court determined that there is no 
"freestanding" claim for an earlier effective date that 
could be raised at any time.  Rudd v. Nicholson, 20 Vet. App. 
296, 299 (2006).  Consequently, as the September 2000 
assignment of March 22, 2000 as the effective date of the 
grant of service connection for PTSD became final, the RO 
correctly interpreted the Veteran's March 2005 notice of 
disagreement as simply a notice of disagreement with 
assignment of November 22, 2004 as the effective date of the 
increase to a 50 percent evaluation for PTSD.  

In February 2008, the Board remanded the claims on appeal for 
further evidentiary development.  Following completion of the 
requested actions as well as a continued denial of the 
Veteran's appeal, his case was subsequently returned to the 
Board for further appellate review.  

For the reasons set forth below, the issue of entitlement to 
an evaluation in excess of 10 percent for residuals of brain 
trauma is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's 
PTSD was manifested by irritability, moodiness, difficulty in 
sleeping, occasional nightmares and flashbacks, memory and 
concentration problems, and feelings of paranoia.  Observed 
symptoms include intact speech patterns, normal appearance 
and thought patterns, and good insight and judgment.  
Suicidal ideation, obsessional rituals, near-continuous panic 
attacks, impaired impulse control, spatial disorientation, 
and neglect in personal appearance have not been shown.

2.  By a February 2005 rating action, the RO awarded an 
increased schedular rating of 50 percent, effective from 
November 22, 2004 (date of receipt of claim), for his 
service-connected PTSD.  

3.  It is not factually ascertainable that the Veteran's 
service-connected PTSD increased in severity in the one-year 
period prior to the November 22, 2004, claim.  

4.  The earliest evidence that the Veteran suffered from 
occupational and social impairment with reduced reliability 
and productivity as a result of his service-connected PTSD is 
dated January 19, 2005, when he underwent a VA PTSD 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.130, DC 9411 (2008).  

2.  The criteria for an effective date earlier than November 
22, 2004, for the award of a 50 percent schedular rating for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

Increased Rating For PTSD.  In addition, the notice 
requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in April 2005 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated, and a statement of the case 
was issued in June 2005.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal by correspondence dated in March 2009.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  [The timing 
defect of this correspondence was cured by VA subsequent 
readudication of the Veteran's claim and issuance of a 
supplemental statement of the case later in March 2009.]  

The Board also acknowledges that the VCAA letter sent to the 
Veteran in April 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the April 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his conditions worsened in severity, including doctor 
statements, the results of laboratory tests or X-rays, or 
statements from other individuals who are able to describe in 
what manner his disabilities have worsened.

Additionally, a June 2005 statement of the case informed him 
of the specific rating criteria used for the evaluation of 
his claims.  The statement of the case advised him of the 
rating considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
residuals of brain trauma and PTSD.  Based on the evidence 
above, the Veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, in his November 
2004 correspondence, he discussed the signs and symptoms of 
his disabilities, with particular emphasis on the impact that 
the disabilities had on his daily life.  For example, he 
described that he cannot function daily and experiences 
marital problems with his spouse.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating.  Based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Although the RO attempted to obtain 
Social Security Administration (SSA) records, correspondence 
from the SSA dated in April 2008 indicated that there were no 
medical records or copies of the decision granting benefits 
in the Veteran's folder.  Further, the Veteran submitted 
several written statements in support of his claims.  Next, 
specific VA medical opinions pertinent to the issues on 
appeal were obtained in February 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the increased rating claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Earlier Effective Date For Assignment Of November 22, 2004 As 
The Effective Date For The Grant Of An Increased Rating For 
The Service-Connected PTSD.  The Veteran's earlier effective 
date claim arises from his disagreement with the date 
assigned following the award of an increased evaluation.  
Courts have held that, once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with his claims folder.  A current 
pertinent VA examination would not assist in the 
determination as to whether an earlier effective date is 
warranted.  Consequently, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Evaluation in Excess of 50 for PTSD

The Veteran seeks a higher evaluation for his service-
connected PTSD.  Specifically, he filed a claim in November 
2004 arguing that his then-assigned 30 percent evaluation 
should be higher.  Although his evaluation was increased to 
50 percent in a February 2005 rating decision, the Veteran 
still maintains that it should be higher.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: 

?	suicidal ideation; 
?	obsessional rituals which interfere 
with routine activities; 
?	speech intermittently illogical, 
obscure, or irrelevant; 
1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 22, 
2004, for the assignment of a 50 percent rating for PTSD.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of brain trauma, to include headaches.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 
1973.  He was a prisoner of war (POW) from July 1967 to March 
1973.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision rendered of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) notes that the Veteran 
initially filed a claim for service connection for PTSD on 
March 22, 2000.  In a September 2000 decision, the RO granted 
his claim and awarded a 30 percent evaluation for PTSD 
effective March, 22, 2000, the date of receipt of his service 
connection claim.  In November 2004, the Veteran filed a 
claim for an increased PTSD evaluation as well as a claim for 
an effective date earlier than March 22, 2000, for his grant 
of service connection for PTSD.  

The RO, by a February 2005 rating action, awarded an 
increased schedular evaluation of 50 percent, effective from 
November 22, 2004, for PTSD, but denied the earlier effective 
date claim.  The Veteran submitted a notice of disagreement 
in March 2005 in which he asserted that he knew of other 
prisoners of war who received disability compensation for 
PTSD upon their return in 1973 and felt that PTSD should be 
recognized as a disability at the time he was captured.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a rating decision which 
established an effective date for a disability becomes final 
(as in the present appeal), an earlier effective date can 
only be established by a request for a revision of that prior 
decision based on clear and unmistakable error (CUE).  In 
essence, the Court determined that there is no 
"freestanding" claim for an earlier effective date that 
could be raised at any time.  Rudd v. Nicholson, 20 Vet. App. 
296, 299 (2006).  Consequently, as the September 2000 
assignment of March 22, 2000 as the effective date of the 
grant of service connection for PTSD became final, the RO 
correctly interpreted the Veteran's March 2005 notice of 
disagreement as simply a notice of disagreement with 
assignment of November 22, 2004 as the effective date of the 
increase to a 50 percent evaluation for PTSD.  

In February 2008, the Board remanded the claims on appeal for 
further evidentiary development.  Following completion of the 
requested actions as well as a continued denial of the 
Veteran's appeal, his case was subsequently returned to the 
Board for further appellate review.  

For the reasons set forth below, the issue of entitlement to 
an evaluation in excess of 10 percent for residuals of brain 
trauma is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's 
PTSD was manifested by irritability, moodiness, difficulty in 
sleeping, occasional nightmares and flashbacks, memory and 
concentration problems, and feelings of paranoia.  Observed 
symptoms include intact speech patterns, normal appearance 
and thought patterns, and good insight and judgment.  
Suicidal ideation, obsessional rituals, near-continuous panic 
attacks, impaired impulse control, spatial disorientation, 
and neglect in personal appearance have not been shown.

2.  By a February 2005 rating action, the RO awarded an 
increased schedular rating of 50 percent, effective from 
November 22, 2004 (date of receipt of claim), for his 
service-connected PTSD.  

3.  It is not factually ascertainable that the Veteran's 
service-connected PTSD increased in severity in the one-year 
period prior to the November 22, 2004, claim.  

4.  The earliest evidence that the Veteran suffered from 
occupational and social impairment with reduced reliability 
and productivity as a result of his service-connected PTSD is 
dated January 19, 2005, when he underwent a VA PTSD 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.130, DC 9411 (2008).  

2.  The criteria for an effective date earlier than November 
22, 2004, for the award of a 50 percent schedular rating for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

Increased Rating For PTSD.  In addition, the notice 
requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in April 2005 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated, and a statement of the case 
was issued in June 2005.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal by correspondence dated in March 2009.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  [The timing 
defect of this correspondence was cured by VA subsequent 
readudication of the Veteran's claim and issuance of a 
supplemental statement of the case later in March 2009.]  

The Board also acknowledges that the VCAA letter sent to the 
Veteran in April 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the April 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his conditions worsened in severity, including doctor 
statements, the results of laboratory tests or X-rays, or 
statements from other individuals who are able to describe in 
what manner his disabilities have worsened.

Additionally, a June 2005 statement of the case informed him 
of the specific rating criteria used for the evaluation of 
his claims.  The statement of the case advised him of the 
rating considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
residuals of brain trauma and PTSD.  Based on the evidence 
above, the Veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, in his November 
2004 correspondence, he discussed the signs and symptoms of 
his disabilities, with particular emphasis on the impact that 
the disabilities had on his daily life.  For example, he 
described that he cannot function daily and experiences 
marital problems with his spouse.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating.  Based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Although the RO attempted to obtain 
Social Security Administration (SSA) records, correspondence 
from the SSA dated in April 2008 indicated that there were no 
medical records or copies of the decision granting benefits 
in the Veteran's folder.  Further, the Veteran submitted 
several written statements in support of his claims.  Next, 
specific VA medical opinions pertinent to the issues on 
appeal were obtained in February 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the increased rating claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Earlier Effective Date For Assignment Of November 22, 2004 As 
The Effective Date For The Grant Of An Increased Rating For 
The Service-Connected PTSD.  The Veteran's earlier effective 
date claim arises from his disagreement with the date 
assigned following the award of an increased evaluation.  
Courts have held that, once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with his claims folder.  A current 
pertinent VA examination would not assist in the 
determination as to whether an earlier effective date is 
warranted.  Consequently, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Evaluation in Excess of 50 for PTSD

The Veteran seeks a higher evaluation for his service-
connected PTSD.  Specifically, he filed a claim in November 
2004 arguing that his then-assigned 30 percent evaluation 
should be higher.  Although his evaluation was increased to 
50 percent in a February 2005 rating decision, the Veteran 
still maintains that it should be higher.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: 

?	suicidal ideation; 
?	obsessional rituals which interfere 
with routine activities; 
?	speech intermittently illogical, 
obscure, or irrelevant; 
?	near-continuous panic or depression 
affecting ability to function 
independently, appropriately and 
effectively; 
?	impaired impulse control (such as 
unprovoked irritability with periods 
of violence); 
?	difficulty in adapting to stressful 
circumstances (including work or a 
work-like setting); and
?	spatial disorientation; 
?	neglect of personal appearance and 
hygiene; and
?	inability to establish and maintain 
effective relationships.  

In this case, the Board concludes that a rating in excess of 
50 percent is not warranted.  First, the Veteran denied 
suicidal or homicidal ideation at VA outpatient treatment 
sessions from November 2004 to the present.  Additionally, at 
his January 2005 VA PTSD examination, he again denied any 
suicidal or homicidal thoughts.  

Additionally, there was no indication of obsessive rituals 
that interfered with his daily living.  While he stated that 
he experienced some nightmares, flashbacks, and occasional 
feelings of paranoia, his thought content was found to be 
without psychotic features at his January 2005 VA 
examination.  VA treatment records further confirm that he 
has logical and relevant thought processes, with no acute 
psychotic thinking.  Notes from his PTSD group therapy 
sessions indicate that he does not suffer from hallucinations 
or delusions.

Furthermore, there was no indication that his PTSD resulted 
in intermittent or illogical speech patterns or near-
continuous panic or depression.  Although his affect was 
observed to be anxious during his January 2005 examination, 
he exhibited normal speech.  His speech was also observed to 
be normal in subsequent VA treatment reports.

There are a number of occasions in the record where the 
Veteran complained of moodiness and irritability.  
Additionally, at his January 2005 evaluation and subsequent 
VA treatment sessions, he displayed a dysphoric mood. 

Furthermore, although his recent and intermediate memory was 
found to be impaired at his January 2005 examination, his 
insight and judgment were adequate.  Subjectively, he 
complained of memory and concentration problems.  VA 
treatment reports found him to be logical and goal directed.  
Based on these clinical observations, the Veteran's symptoms 
do not appear to be near continuous, nor does the evidence 
indicate that such symptoms have affected his ability to 
function independently and appropriately.  

Next, while the veteran displayed evidence of irritability, 
this did not translate to impaired impulse control or periods 
of violence.  The Board notes that, for example, he reported 
that he was terminated from his position as a condominium 
manager when a tenant accused him of making physical threats.  
However, there was no indication that his irritability or 
outbursts of anger had led to impaired impulse control.  It 
also appears that he has adapted to these emotions.  
Specifically, notes from the Veteran's VA PTSD group therapy 
sessions indicate that he is not a threat to himself or 
others and that he appeared able to understand and 
participate appropriately and cooperatively in the group 
process.  

Next, the Veteran has shown no disorientation or inability to 
manage his own hygiene.  Throughout his course of treatment 
he has displayed normal hygiene and appearance.  

The Board notes that the Veteran has stated that he has 
feelings of detachment and estrangement from others.  
However, the evidence does not establish that he is unable to 
maintain relationships.  To the contrary, the Board notes 
that he has been married to his current wife since 1991.  The 
Board recognizes that the Veteran has some level of social 
impairment.  However, in this case, the Board determines that 
his symptoms more closely approximate a 50 percent disability 
level rather than the next-higher 70 percent.

In addition to the symptomatology described above, the 
veteran was periodically given Global Assessment of 
Functioning (GAF) scores.  The GAF Scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.

In this case, the Veteran was assigned GAF scores ranging 
from 62 to 50 during the course of his VA outpatient 
treatment.  Also of note, his GAF score at his January 2005 
VA examination was 50.  

GAF scores ranging from 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

GAF scores ranging from 61 to 70 indicate some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Accordingly, the GAF scores 
ranging from 50 to 62 are indicative of moderate social and 
occupational impairment.  

The Board also recognizes the January 2006 letter from the 
Veteran's representative, a VA psychologist for 30 years, in 
which he opines that the Veteran, as a former prisoner of 
war, "suffered extreme brutality and beyond any doubt, [and] 
. . . has extensive physical and emotional residuals of that 
trauma."  The Board recognizes the Veteran's unique status 
as a former POW and agrees that he sustained extensive 
physical and emotional residuals as a result of the trauma he 
sustained as a POW, as reflected in his 90 percent combined 
disability rating and his entitlement to individual 
employability since September 12, 2002.  However, as 
illustrated in the evidence above, his psychiatric 
symptomatology more closely approximates the criteria for a 
50 percent rating for the entire appeals period.

Indeed, despite the seriousness of the symptoms associated 
with a GAF score of 50, a higher rating is not justified on 
this basis.  Here, the Board concludes that the objective 
evidence does not actually demonstrate symptoms commensurate 
with this particular GAF score 50.  Indeed, the competent 
evidence does not show suicidal ideation, severe obsessional 
rituals, or frequent shoplifting.  Thus, the GAF scores are 
not probative as to the Veteran's actual disability picture 
here.

The Board has also considered the Veteran's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his PTSD)-according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 
F.3d 1355 (2009).  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for PTSD; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  

In sum, after a careful review of the evidence of record, the 
Board finds that the evidence of record does not support the 
grant of an increased rating for the Veteran's PTSD.  The 
preponderance of the evidence is against a rating higher than 
50 percent for this disorder at any time during the appeal 
period.  There is no doubt to be otherwise resolved.  As 
such, the appeal of this increased rating claim is denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's PTSD has required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  Indeed, 
according to evidence of record, while he has received 
outpatient treatment, he has not received any inpatient 
medical care for this disability during the appeal period.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's PTSD resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 U.S.C.A. § 3.321(b)(1) is 
not warranted for this disorder at any time during the 
current appeal.  

III.  Earlier Effective Date Claim for 50 Percent PTSD 
Evaluation

According to the applicable law, the effective date of an 
award of increased compensation "shall not be earlier than 
the date of receipt of the application thereof."  38 U.S.C.A. 
§ 5110(a) (West 2002).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1) (2008).  An exception to 
this regulatory provision stipulates that the effective date 
for an award of increased compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date will be the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2) (2008).  

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).  
The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable possibility of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2008).  
Also, the date of VA outpatient or hospital examination, or 
the date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim when the 
report of such treatment or examination relates to a 
disability for which increased compensation is sought.  38 
C.F.R. § 3.157(b)(1) (2008).  

The criteria applicable to the rating of PTSD stipulates that 
a total schedular evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

In the present case, the Veteran filed a claim for service 
connection for PTSD in March 2000.  In a September 2000 
decision, the RO granted his claim and awarded a 30 percent 
evaluation for PTSD effective March, 22, 2000, the date of 
receipt of his service connection claim.  The Veteran did not 
specifically disagree with that decision within the 
applicable time period, and the determination, thus, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

Since the September 2000 decision, no document or 
communication which may be construed as a claim (formal or 
informal) for an increased rating for the service-connected 
PTSD was received at the RO until November 22, 2004.  This 
fact is not in dispute.  Consequently, the Board must 
conclude that the date of receipt of the Veteran's claim for 
an increased rating for his service-connected PTSD is 
November 22, 2004.  

Following receipt of the Veteran's November 2004 claim, the 
RO, by a February 2005 rating action, awarded an increased 
schedular evaluation of 50 percent, effective from November 
22, 2004, for PTSD.  

As indicated in the introduction, with respect to the matter 
of whether an increase in the Veteran's service-connected 
PTSD was factually ascertainable in the one year period prior 
to November 22, 2004 (the date of receipt of the increased 
rating claim), the Veteran contends only that his date of 
service connection for PTSD (March 22, 2000) should be 
earlier.  He does not assert that he filed his initial claim 
for service connection for his PTSD with VA or the designated 
Departments prior to March 22, 2000.  Rather, he merely 
asserts that he knows of other prisoners of war who received 
disability compensation for PTSD upon their return in 1973 
and feels that PTSD should be recognized as a disability at 
the time he was captured.  In any event, the only earlier 
effective date issue currently before the Board is the issue 
of entitlement to an effective date prior to November 22, 
2004 for the award of a 50 percent rating for the service-
connected PTSD.  Rudd v. Nicholson, 20 Vet. App. 296, 299 
(2006).  

Pertinent evidence dated between September 2000 and November 
2004 includes VA treatment records which estimate his GAF 
score to be between 50 and 60, largely indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Such medical evidence 
is relevant for the purpose of determining whether it is 
factually ascertainable that an increase in disability 
occurred in the one-year period prior to the RO's November 
22, 2004, receipt of the Veteran's increased rating claim.  
See Hazan v. Gober, 10 Vet. App. 511, 518, 521-522 (1997) (in 
which the Court held that the Board is required to consider 
evidence about the status of the condition during the one-
year period prior to application, even if such evidence was 
considered in a prior appeal).  

Specific symptomatology shown at those evaluations, however, 
did not support a 50 percent rating.  Indeed, medical 
evidence of record shows that the Veteran first exhibited 
occupational and social impairment with reduced reliability 
and productivity at his January 2005 VA PTSD examination.  
Specifically, objective evaluation findings shown at that 
time included increased impairment of recent and intermediate 
memory as well as increased impairment in attention and 
concentration.  In addition, the examiner specifically opined 
that these increased impairments interfered with the 
Veteran's occupational and social functioning.  

As this evidence illustrates, the Veteran's increased rating 
claim was received on November 22, 2004; an increase in PTSD 
symptomatology was not factually ascertainable in the one-
year period prior to November 22, 2004; and he first 
exhibited occupational and social impairment with reduced 
reliability and productivity at the January 2005 VA PTSD 
examination.  Thus, based on these facts, an effective date 
prior to November 22, 2004, for the award of a 50 percent 
evaluation for service-connected PTSD cannot be granted.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008) 
(which stipulate that the effective date of an award of 
increased compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later).  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

An effective date earlier than November 22, 2004, for the 
grant of a 50 percent rating for the service-connected PTSD 
is denied.  


REMAND

The Veteran also seeks an evaluation in excess of 10 percent 
for his service-connected residuals of brain trauma, to 
include headaches.  

The Board notes that, during this appeal (and specifically 
effective in October 23, 2008), the regulations for the 
evaluation of brain disease due to trauma or traumatic brain 
injuries (TBI) were revised.  See 73 Fed. Reg. 54693 (Sept. 
23, 2008).  Where the law or regulations governing a claim 
are changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that, 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Here, the Veteran's most recent VA brain examination was 
conducted in January 2005, prior to the effective date of the 
revisions to the regulations for the evaluation of brain 
disease due to trauma or traumatic brain injuries.  
Therefore, additional development is required prior to 
appellate review.  The Board regrets having to remand this 
portion of the Veteran's appeal for a second time but finds 
that the recent amendment to the pertinent regulations 
necessitates a second remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination, by a physician 
with training in matters involving TBI, 
for an opinion as to the current nature 
and severity of his service-connected 
residuals of brain trauma, to include 
headaches.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies testing should be conducted.  

All pertinent pathology which is found on 
examination should be noted in the report 
of the evaluation.  To the extent 
possible, the examiner should elicit a 
complete history from the Veteran and 
specifically identify all neurological 
manifestations directly attributable to 
the brain trauma.  In particular, the 
examiner should identify whether the 
Veteran suffers from multi-infarct 
dementia due to his closed head injury, 
identify any purely neurological symptoms 
attributable to the service-connected 
disability, and provide an opinion 
regarding the impact of residuals of the 
head injury on the Veteran's ability to 
work.  If the Veteran is mentally 
incapable of providing a complete history, 
this fact should be noted in the 
examination report.  

Also, the examiner should provide specific 
opinions addressing the degree to which 
the service-connected disability is 
manifest by facets of cognitive impairment 
including to memory, attention, 
concentration, executive functions; 
judgment; social interaction; orientation; 
motor activity; visual spatial 
orientation; subjective symptoms; 
neurobehavioral effects; communication; 
and consciousness.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations, to 
include the pre-amendment regulatory 
criteria as well as the recent revisions 
to the schedular criteria for evaluating 
traumatic brain injuries.  If any benefit 
sought remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


